Case 5:17-cv-05257-PKH Document 47               Filed 10/12/18 Page 1 of 3 PageID #: 399



                       IN THE UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF ARKANSAS
                              FAYETTEVILLE DIVISION


SHAY FERGUSON and                                    )
JOSHUA COLEMAN, Individually                         )
and on behalf of all others similarly                )
situated                                             )
                                                     )
       Plaintiffs                                    )
                                                     )
vs.                                                  )      Case No.: 5:17-cv-05257-PKH
                                                     )
ARKANSAS SUPPORT NETWORK, INC.                       )
                                                     )
       Defendant                                     )



                          RESPONSE TO PLAINTIFFS’ MOTION
                          FOR PARTIAL SUMMARY JUDGMENT



       Comes Arkansas Support Network, Inc. (hereinafter ASN), defendant herein, by and

through its attorneys of record, Bassett Law Firm LLP, by Shannon Fant, and for its Response to

Plaintiffs’ Motion for Partial Summary Judgment (Doc 44) states as follows, to-wit:

       ASN has no dispute with the general allegations on Plaintiff’s Statement of Undisputed

Material Facts (Doc 46), except to say that defendant disagrees that all opt-in plaintiffs are

“similarly situated” and should be members of the class. ASN has identified five (5) salaried

employees who it believes to be outside of the class parameters. ASN is optimistic this issue can

and will be resolved in good faith between the parties without Court intervention.

       With respect to the heart of Plaintiffs’ Motion, this issue is not simply a question of law.

ASN is complying with the DOL finding and paying overtime wages on a pay schedule the DOL

specified. What Plaintiffs are really trying do is to get the cart before the horse so to speak.
Case 5:17-cv-05257-PKH Document 47                     Filed 10/12/18 Page 2 of 3 PageID #: 400



Plaintiffs are looking for a finding that ASN “willfully violated” or “recklessly disregarded” the

FLSA so they can present a claim for liquated damages. Such questions, however, are what juries

are for; they are not questions of law.

          ASN is a non-profit entity providing greatly needed services to the citizens of the State of

Arkansas, and yes, it is dependent of the State and Federal government to do so. ASN’s former

CEO, Dr. Keith Vire, brought the issue of the anticipated FLSA final rule changes to the

attention of the Arkansas Department of Human Services and many others. See Plaintiffs’

Motion, Ex. C. The short version truth of the matter is ASN was told no, the issue would be

appealed and hold fast. The appeal ultimately failed, leaving ASN and many others in a terrible

spot to deny care to people who need it. Respectfully, questions of intent are not for the Court to

decide.

          WHEREFORE, PREMISES CONSIDERED, the defendant, Arkansas Support Network,

Inc., prays that plaintiffs’ Motion for Partial Summary Judgment be denied.


                                                ARKANSAS SUPPORT NETWORK, INC.


                                                BY:      /s/ Shannon L. Fant
                                                         SHANNON L. FANT (AR BAR #97139)
                                                         BASSETT LAW FIRM LLP
                                                         221 North College Avenue
                                                         P.O. Box 3618
                                                         Fayetteville, AR 72702-3618
                                                         Phone: 479-521-9996
                                                         Fax: 479-521-9600
                                                         Email: sfant@bassettlawfirm.com

                                                         Attorneys for Defendant




                                                   2
Case 5:17-cv-05257-PKH Document 47                   Filed 10/12/18 Page 3 of 3 PageID #: 401



                                 CERTIFICATE OF SERVICE

        I hereby certify that on this 12th day of October, 2018, I electronically filed the foregoing
with the Clerk of the United States District Court for the Western District of Arkansas, using the
CM/ECF system which sent notification of such filing to all CM/ECF participants of record, and
hereby certify that I have mailed the document by United States Postal Service to all non CM/ECF
participants to which notice is required.


                                                       /s/ Shannon L. Fant
                                                       SHANNON L. FANT




                                                 3
